Citation Nr: 1819947	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 10 percent for degenerative joint disease (DJD), left knee.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2014, the RO (in pertinent part) continued the evaluation of DJD of the left knee as 10 percent disabling. 

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In a June 2014 letter, the Veteran stated that his left knee condition had worsened as a result of increased pain and discomfort since 2002, the date of his injury. He further stated that he had painful motion and inability to stand for a period of time. At the March 2017 hearing, the Veteran testified that he had worsening left knee symptoms. He indicated that he was planning to undergo physical therapy again. He reported that the left knee interfered with his daily life, as it limited his ability to lift and stand. He also reported that he had received a new knee brace in January 2017 and had been prescribed medications and ointments. 

Additionally, the Board notes that the Veteran's last VA compensation examination conducted to evaluate the severity of his left knee disorder was in February 2014, i.e., four years ago. Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

In light of the complaint of worsening symptoms, a new examination to ascertain the current severity of the Veteran's DJD of the left knee is warranted.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private treatment records that he may have had for his DJD of the left knee which are not already of record. After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.

2. The AOJ should obtain any outstanding VA treatment records dated from April 2014 to the present. All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examination to determine the severity of his service-connected DJD of the left knee.

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner. The examination reports must include a notation that this record review took place.

The complete rationale for all opinions should be set forth. The examiner is advised that the Veteran is competent to report his symptoms and history. Such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claim. If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




